EXHIBIT 10.19




SETTLEMENT AND GENERAL RELEASE AGREEMENT




This Settlement and General Release Agreement (“Agreement”) is made as of
October 22, 2014 the (“Effective Date”) by and between Mark L. Wolff (“Wolff”),
and LED Lighting Company, a Delaware corporation (the “Company”), and is a
general release of claims. In consideration of the covenants undertaken and the
releases contained in this Agreement, Wolff and the Company agree as follows:




1.

TERMINATION OF PRIOR AGREEMENTS




The parties acknowledge and agree that (i) the Consulting Agreement and Warrant
To Purchase Common Stock, each dated June 1, 2013, any and all agreements,
understandings, or arrangements between Wolff and the Company (the “Prior
Agreements”), whether written or oral, are terminated and of no further effect,
and (ii) except as provided herein, Wolff does not have any rights, claims or
agreements with the Company with respect to any monetary or equity compensation,
reimbursement, stock, options or any other compensation whatsoever.




2.

COMPANY EQUITY; GENERAL RELEASES; REPRESENTATIONS




2.1

The Company shall (i) issue to Wolff 50,000 shares (the “Shares”) of restricted
Company Common Stock; and (ii) execute the Warrant Agreement in the form
attached hereto as Exhibit A (the “Warrant Agreement”).




2.2

The Company is issuing the Shares and Warrant Agreement (collectively, the
“Securities”) to Wolff based on the following representations and warranties of
Wolff:




(a)

The Securities shall be acquired for investment for its own account, not as a
nominee or agent, and not with a view to the sale or distribution of any part
thereof, and the undersigned has no present intention of selling. By executing
this investment representation statement, Wolff further represents that he does
not have any contract, undertaking, agreement or arrangement with any person to
sell to any third person the Securities.




(b)

Wolff understands that the Securities are not registered under the Act, and
applicable state securities laws, and have been issued on the ground that such
Securities are exempt pursuant to Section 4(2) of the Act and state law
exemptions relating to offers and sales not by means of a public offering, and
that the Company’s reliance on such exemptions is predicated on the Wolff’s
representations set forth herein.




(c)

Wolff agrees that in no event will it make a disposition of any Securities
unless and until he shall have furnished the Company with an opinion of counsel
satisfactory to the Company and the Company’s counsel to the effect that (A)
appropriate action necessary for compliance with the Act and any applicable
state securities laws has been taken or an exemption from the registration
requirements of the Act and such laws is available, and (B) the proposed
transfer will not violate any of said laws. Wolff acknowledges that the
Securities must be held indefinitely unless subsequently registered under the
Act or an exemption from such registration is available. Wolff is aware of the
provisions of Rule 144 (“Rule 144”) promulgated under the Act which permit
limited resale of shares purchased in a private placement subject to the
satisfaction of certain conditions under Rule 144.




(d)

Wolff acknowledges that an investment in the Company is highly speculative and
represents that it is able to fend for itself in the transactions contemplated
by this investment representation statement, has such knowledge and experience
in financial and business matters as to be capable of evaluating the merits and
risks of its investments, meets the requirements and qualifies as an “Accredited
Investor” as defined in Rule 501(a) under the Regulation D promulgated under the
Act, and has the ability to bear the economic risks (including the risk of a
total loss) of its investment.




(e)

Wolff has had the opportunity to review the Company’s public filings filed with
the Securities and Exchange Commission (the “SEC Filings”). Wolff has not been
furnished any literature other than the SEC Filings and is not relying on any
information, representation or warranty by the Company or any of its affiliates
or agents, other than information contained in the SEC Filings, in determining
whether to receive the Securities.





--------------------------------------------------------------------------------




(f)

Wolff has consulted to the extent deemed appropriate by him with his own
advisers as to the financial, tax, legal and related matters concerning an
investment in the Securities and on that basis believes that an investment in
the Company is suitable and appropriate for the undersigned. Wolff acknowledges
that legal counsel to the Company does not represent the undersigned, and that
legal counsel to the Company shall owe no duties directly to the undersigned.




(g)

Wolff either has a pre-existing personal or business relationship with the
Company or its officers, directors or controlling persons, or by reason of the
undersigned’s business or financial experience, or the business or financial
experience of their professional advisors who are unaffiliated with and who are
not compensated by the Company, directly or indirectly, have the capacity to
protect their own interests in connection with the issuance of the Securities.




(h)

The principal residence of Wolff is in the state listed on the signature page
hereto.




2.3

Except for any rights or claims created by or contained in this Agreement,
Wolff, for itself and for each of its affiliates, representatives, successors
and assigns, does hereby release, acquit and forever discharge the Company and
its directors, officers, shareholders, agents, insurance carriers, parents,
subsidiaries, and/or sister corporations, attorneys, insurers, successors,
and/or assigns (collectively, the “Company Released Parties”), from and against
any and all claims, rights, demands, actions, obligations, liabilities and
causes of action, whether asserted or un-asserted, of any and every kind, nature
and character whatsoever, known or unknown, that it may now have or has ever had
against the Company Released Parties or any one of them, including but not
limited to those arising from or in any way connected with or related to the
Prior Agreements and the consulting services provided to, the Company by Wolff.




2.4

Except for any rights or claims created by or contained in this Agreement, the
Company for itself and for each of its representatives, successors and assigns,
does hereby release, acquit and forever discharge Wolff from and against any and
all claims, rights, demands, actions, obligations, liabilities and causes of
action, whether asserted or un-asserted, of any and every kind, nature and
character whatsoever, known or unknown, that it may now have or has ever had
against Wolff, including but not limited to those arising from or in any way
connected with or related to the Prior Agreements and the consulting services
provided to the Company.




3.

AGREEMENT NOT AN ADMISSION OF FAULT




In entering this Agreement, the Company expressly deny any violation of any of
its policies, procedures, state or federal laws or regulations. Accordingly,
this Agreement shall not be construed as an admission by the Company of any
violation of its policies, procedures, state or federal laws or regulations.
Neither this Agreement nor anything in this Agreement shall be construed to be
admissible in any proceeding as evidence of or an admission by the Company of
any violation of its policies, procedures, state or federal laws or regulations.
This Agreement may be introduced, however, in any proceeding to enforce the
Agreement. Such introduction shall be pursuant to an order protecting its
confidentiality.




4.

WAIVER OF CALIFORNIA CIVIL CODE SECTION 1542




It is the intention of the Company and Wolff that this Agreement shall be
effective as a bar to each and every claim, demand and cause of action specified
herein. In furtherance of this intention, the Company and Wolff hereby expressly
waives any and all rights and benefits conferred upon them by the provisions of
SECTION 1542 OF THE CALIFORNIA CIVIL CODE, and expressly consents that this
Agreement shall be given full force and effect according to each and all of its
express terms and provisions, including those related to unknown and unsuspected
claims, demands and causes of action, if any, as well as those relating to any
other claims, demands and causes of action specified herein. Section 1542
provides:




A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.




The Company and Wolff acknowledge that he or they may hereafter discover claims
or facts in addition to, or different from, those which such party now knows or
believes to exist with respect to the subject matter of this Agreement and
which, if known or suspected at the time of executing this Agreement, may have
materially affected this settlement. Nevertheless, the Company and Wolff hereby
waive any right, claim or cause of action that might arise as a result of such
different or additional claims or facts. The Company and Wolff acknowledge that
he and they understands the significance and consequence of such release and
such specific waiver of Section 1542.





2




--------------------------------------------------------------------------------




5.

INTEGRATION




This instrument constitutes and contains the entire agreement and understanding
concerning any and all consulting or business relationship or agreement between
Wolff and the Company, and the other subject matters addressed herein between
the parties, and supersedes and replaces all prior negotiations and all
agreements proposed or otherwise, whether written or oral, concerning the
subject matters hereof, including, without limitation, the subject matter of any
and all monetary or equity compensation, reimbursement, stock, stock options, or
any and all other form or manner or compensation from the Company to Wolff. This
is an integrated document. This Agreement may only be modified or amended by a
mutually executed written agreement between Wolff and the Company.




6.

DISPUTES




6.1

Any controversy or claim arising out of or relating to this Agreement (whether
in contract or tort, or both) shall be determined by binding arbitration in San
Francisco, California, in accordance with the commercial arbitration rules of
the American Arbitration Association, by a panel of three arbitrators, one
chosen by each of the parties and the third by the two so chosen. If the two
arbitrators cannot agree on a third, then the third shall be appointed in
accordance with such rules. The prevailing party in any arbitration proceeding
shall be awarded reasonable attorney’s fees and costs of the proceedings. The
arbitration award shall be final, and may be entered in and enforced by any
court having jurisdiction.




6.2

In the event of arbitration or litigation in connection with or concerning the
subject matter of this Agreement, the prevailing party shall be entitled to
recover all costs and expenses incurred by such party in connection therewith,
including reasonable attorneys’ fees.




7.

MISCELLANEOUS




7.1

If any provision of this Agreement or application thereof is held invalid, the
invalidity shall not affect other provisions or applications of the Agreement
that can be given effect without the invalid provisions or applications and to
this end the provisions of this Agreement are declared to be severable.




7.2

This Agreement shall be deemed to have been executed and delivered within the
State of California, and the rights and obligations of the parties hereunder
shall be construed and enforced in accordance with, and governed by, the laws of
the State of California without regard to principles of conflict of laws.




7.3

The language of all parts of this Agreement shall be construed as a whole
accordingly to its fair meaning, and not strictly for or against any of the
parties.




7.4

No waiver of any breach of any term or provision of this Agreement shall be
construed to be, nor shall be, a waiver of any other breach of this Agreement.
No waiver shall be binding unless in writing and signed by the party waiving the
breach.




7.5

Wolff represents that he has had an opportunity to thoroughly discuss all
aspects of this Agreement with the legal counsel of his choice and have done so,
and further represent that he fully understands all of its provisions and that
he is voluntarily entering into this agreement with the full knowledge of its
legal significance and with the intent to be legally bound by its terms.




7.6

Each party to this Agreement has cooperated in the drafting and preparation of
this Agreement. Therefore, no construction of any term or provision of this
Agreement shall be construed against any party.




7.7

This Agreement may be executed in counterparts and delivered by facsimile or
email transmission in PDF format, and when each party has signed and delivered
at least one such counterpart, each counterpart shall be deemed an original,
and, when taken together with other signed counterparts, shall constitute one
Agreement, which shall be binding upon and effective as to all parties.





3




--------------------------------------------------------------------------------




The undersigned parties have read the foregoing Agreement and accept and agree
to the provisions it contains and hereby execute it voluntarily with full
understanding of its consequences.







COMPANY:




LED LIGHTING COMPANY




By: /s/ Kevin Kearney

Kevin Kearney, Chief Executive Officer







WOLFF:




/s/ Mark Wolff

Mark L. Wolff




Address:

 

 

 










[Signature Page to the LED/Wolff Settlement Agreement dated October 22, 2014]





4


